PRESS RELEASE NOVEMBER 8, 2011 Century Casinos, Inc. Announces Third Quarter 2011 Results Colorado Springs, Colorado – November 8, 2011 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) today announced its financial results for the three and nine months ended September 30, 2011. Third Quarter 2011 Highlights · Net operating revenue was $18.1 million, a 14% increase compared to the three months ended September 30, 2010. · Adjusted EBITDA* was $3.1 million, a 27% increase from the three months ended September 30, 2010. · Net earnings per share was $0.06 compared to $0.01 for the three months ended September 30, 2010. For the Three Months For the Nine Months Amounts in thousands, except share and per share data Ended September 30, Ended September 30, Consolidated Results: % Change % Change Net operating revenue $ $ 14
